Citation Nr: 1426195	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-31 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945.  He died in July 1999.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board in January 2010.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The development actions requested in the Board's January 2010 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In the January 2010 remand, the Board specifically requested that the AOJ obtain any relevant treatment records identified by the Appellant.  In a March 2010 Duty to Assist letter, the Appellant was requested to complete and return a VA Form 21-4142 Authorization and Consent to Release Information.  In May 2010, the AOJ received the Appellant's VA Form 21-4142 authorizing and consenting to release information from Dr. A. O., the Veteran's private physician.  Subsequently, there appear to have been no attempts to obtain treatment records from Dr. A. O.  A July 2010 Compensation and Pension (C&P) Examination and a February 2011 supplemental statement of the case make no indication that they were received or addressed.  As such, a remand is necessary to try and obtain the Veteran's private treatment records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his claimed disability, to include private treatment records from Dr. A. O.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Appellant and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Appellant an opportunity to respond.

2. After the above development has been completed and all obtained records are associated with the claims file, the expanded record should be forwarded to a VA examiner to determine if the Veteran's cardiac arrhythmia with coronary artery disease was etiologically related to his active service.  The examiner is instructed to review the claims file and the record should indicate that such a review was undertaken.  

The examiner is requested to provide a definitive opinion as to whether it is at least as likely as not (a 50 percent probability or greater), that the Veteran's cardiac arrhythmia with coronary artery disease was etiologically related to active service, to include missions flown during World War II.  The examiner is also requested to comment on the private opinion from Dr. A. O., in January 2007, linking the Veteran's conditions to his active service.

3. Thereafter, readjudicate the service connection for cause of death claim on appeal.  If the benefit sought on appeal remains denied in any respect, the Appellant and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



